Citation Nr: 0415392	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for an anxiety/panic 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a March 2003 rating 
decision, a 30 percent rating was assigned for an 
anxiety/panic disorder.

For the reasons outlined below the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires the RO to obtain and associate with the 
record all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  

In this regard, the veteran notified the RO that he receives 
Social Security Administration disability benefits, and 
reported at a December 2002 VA examination that he had been 
unable to work since 1991.  The record shows that the RO 
obtained an administrative law judge decision from the Social 
Security Administration granting disability benefits at, in 
part, because of depression.  Unfortunately, the claims 
folder does not show that the RO obtained the medical records 
listed in the List of Exhibits attached to that favorable 
decision.  More importantly, there is no evidence that the RO 
requested copies of any reexaminations conducted by the 
Social Security Administration to ascertain the claimant's 
continued entitlement to those benefits.  Therefore, a remand 
is required.  Id; Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The Board also notes that the record shows that the veteran 
received psychiatric treatment from the Durham VA medical 
center.  As the last records from that facility date from 
2002 a remand is required to request contemporaneous 
treatment records.  See 38 U.S.C.A. § 5103A(b).

Governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when 
needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003).  Moreover, 
governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  

Given the above development, on remand, the veteran should be 
afforded another VA examination to ascertain the current 
severity of his service connected psychiatric disorder.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.326.  In this regard, 
because the veteran has both a service connected 
anxiety/panic disorder and a non service connected 
depression, and on remand the examiner must attempt to 
differentiate what symptoms and degree of disability are 
attributable to each disorder.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002) ; 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to an increased rating for service 
connected anxiety/panic disorder.  
Specifically, the letter must (1) inform 
the claimant about the information and 
evidence not of record that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; (3) inform him 
about the information and evidence the 
claimant is expected to provide; and (4) 
request he provide any evidence in his 
possession that pertains to the claim.  
The veteran should be notified that he 
has one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  This includes 
copies of all medical records listed in 
the List of Exhibits attached to the 
favorable Social Security Administration 
decision, and any reexaminations 
conducted by the Administration to 
determine the claimants continued 
entitlement to benefits.  Effects to 
secure these records must continue until 
further action would be futile.  If any 
of the requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of al VA and non-VA health care 
providers who have treated him for the 
anxiety/panic disorder since October 
2002.  The RO should inform the veteran 
that VA will make efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record including all 
outstanding records from the Durham VA 
medical center.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA psychiatric examination.  
The claims folder must be made available 
to the psychiatrist for review in 
conjunction with the examination.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score, an explanation of what the score 
represents, and the percentage of the 
score representing impairment due solely 
to the service connected anxiety/panic 
disorder.  The examiner should assess the 
extent of the veteran's occupational and 
social impairment due solely to 
anxiety/panic disorder symptomatology.  A 
complete rationale must be provided for 
any opinion offered.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any of 
the benefits sought on appeal remain 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


